UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2461


MOHAMMED MOE MOOSAVI,

                    Plaintiff - Appellant,

             v.

FAIRFAX COUNTY CIRCUIT COURT; DEPARTMENT OF SOCIAL
SERVICES; DEPARTMENT OF TAX ADMINISTRATION; JOHN RUSS, Mr.
Commissioner; DEAN SADREDIN, Mr. Step-son in Minnesota; REYCON
PROPERTIES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-00730-JCC-IDD)


Submitted: June 13, 2017                                          Decided: June 23, 2017


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Mohammed Moe Moosavi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohammed Moe Moosavi appeals the district court’s order dismissing his action

with prejudice for failure to comply with a court order to particularize his claims. See Fed.

R. Civ. P. 41(b). We conclude that the district court did not abuse its discretion in

dismissing Moosavi’s complaint, given that nothing in his filings suggests a viable federal

claim. However, based on the possibility that Moosavi did not receive the district court’s

order to particularize, see Link v. Wabash Railroad Co., 370 U.S. 626, 632 (1962), and our

consideration of the factors in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), we

conclude that the dismissal should be without prejudice. We therefore deny Moosavi’s

motion to appoint counsel and affirm the district court’s judgment as modified to reflect

that the dismissal is without prejudice. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                               AFFIRMED AS MODIFIED




                                             2